PER CURIAM.
Defendant husband, contending that his wife failed to prove cruel and inhuman treatment under ORS 107.030 (6), appeals from a decree of divorce in favor of the plaintiff.
 The trial court found that the husband was extremely critical of his wife, and over a period of time had abused her verbally, although not physically. The court also found that the husband was unnecessarily rigid and punitive toward the children, and that he abused them physically, knowing that such conduct offended the wife. Whether or not cruelty to children *3in and of itself equals cruelty to the other spouse, such conduct can be the cause of marital discord with resultant cruelties growing out of the discord. We are satisfied that the record supports the findings of cruelty.
We are likewise satisfied that the case can be distinguished from those in which the parties were equally at fault. See, e.g., Zavin v. Zavin, 229 Or 289, 366 P2d 733 (1961), where both parties succeeded in proving that neither was entitled to relief.
In the case at bar, while the wife’s conduct for many years was that of a cold and unwilling prisoner in a marriage from which she wanted to escape, the husband’s proof fell short of proving that her lack of affection constituted cruelty.
 Defendant complains that the trial court was unable to restrain an impulse to browbeat the defendant and another witness. While an overbearing attitude on the bench is never to be commended, the record in this case reveals nothing that would justify reversal.
Affirmed.